Citation Nr: 0024395	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from February 1989 to 
March 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1996 rating decision, in 
which the RO denied the veteran's claims of service 
connection for a right hip disorder and neck disorder.  In 
addition, the RO granted the veteran's claim for service 
connection for a left hip disorder, finding the disability to 
be noncompensable, with an effective date from March 1996.  
The veteran filed an NOD in July 1996, and the RO issued an 
SOC in October 1996.  The veteran also filed a substantive 
appeal in October 1996.  In April 1997, the veteran testified 
before a Hearing Officer at the VARO in Hartford.  A Hearing 
Officer's Decision was issued in November 1997.  

Thereafter, the veteran's appeal came before the Board, 
which, in a July 1999 decision, remanded the appeal to the RO 
for additional development.  In April 2000, the RO service 
connected the veteran for a cervical spine disorder, 
assigning a 10 percent disability rating effective from March 
1996.  In May 2000, the RO service connected the veteran for 
a right hip disorder, finding the disability to be 
noncompensable, also effective from March 1996.  An SSOC was 
issued that same month, May 2000, pertaining to the left hip.  

The Board notes, in addition, that the veteran had perfected 
an appeal as to the issue of service connection for a low 
back disorder.  In the above noted Hearing Officer's 
Decision, the RO granted the veteran service connection and 
assigned a 10 percent disability rating with respect to that 
claim and, subsequently, in December 1998, increased the 
rating to 20 percent, with an effective date from October 
1998.  No appeal has been perfected with respect to the RO's 
decision, and thus that issue is no longer in appellate 
status.  

Furthermore, with respect to the issues of a right hip 
disorder and cervical spine disorder, we note that the 
benefit sought on appeal has been granted, i.e., service 
connection.  No subsequent appeal has been perfected with 
respect to the ratings assigned for these disabilities.  As 
such, the issues are no longer in appellate status and not 
before us at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in February 2000, range of motion of the 
veteran's hips was normal; he ambulated without a painful 
gait; had no difficulty performing a full squat, during 
which there was no evidence of any snapping or sliding of 
the iliotibial band; and there were normal strength 
sensation and reflexes in the lower extremities, with 
significant muscle tightness in the tensor fasciae latae, 
hip flexor, and hamstring muscles.  

3. The evidence of record does not demonstrate that the 
veteran's service-connected left hip disorder is 
manifested by malunion of the femur with knee or hip 
disability; fracture of the surgical neck of the femur, 
with false joint or nonunion without loose motion; 
evidence of a fracture of the shaft or anatomical neck 
(spiral or oblique fracture) of the femur; ankylosis of 
the hip; limitation of extension or flexion of the thigh; 
impairment of the thigh; or flail joint of the hip. 



CONCLUSION OF LAW

The schedular criteria for a compensable rating for a left 
hip disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
treatment on numerous occasions for left hip pain and 
popping.  During a separation medical examination in December 
1995, the examiner noted left hip popping upon extension of 
the left knee and leg.  

In April 1996, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
left hip discomfort and popping, in particular, when he 
attempted to do sit-ups.  In addition, the veteran reported 
that, while in service, he had been seen by an orthopedist 
and undergone physical therapy for his left hip, and had been 
diagnosed with snapping left hip syndrome.  On clinical 
evaluation, there was full range of motion of both hips, with 
no tenderness or swelling.  The examiner's diagnosis 
indicated a history of left hip snapping syndrome and a 
history of bursitis, with one injection given.  

In July 1996, the RO received medical records from Phil 
Wapski, M.D., dated from May to July 1996.  In particular, 
these records reflected treatment for back pain.  

In August 1996, the veteran again underwent VA medical 
examination.  He reported that, while in service, he had 
suffered from hip popping, and had been diagnosed with 
bilateral iliotibial band syndrome.  Upon clinical 
evaluation, the veteran walked with a normal gait, as well as 
on his heels and toes.  There was a negative Trendelenburg 
test as to both hip joints.  In addition, the veteran's hips 
had a normal range of motion, and the examiner noted that he 
could not elicit the veteran's hips popping, but "[the 
veteran's] description fits this picture." The diagnosis 
included iliotibial band syndrome bilaterally, related to 
service.  

Thereafter, in April 1997, the veteran testified before a 
hearing officer at the VARO in Hartford.  He reported that he 
experienced pain in both his hips, and that they popped and 
snapped.  The pain, it was noted, was always present, but was 
more intense when the hips popped.  In addition, the veteran 
testified that the popping occurred usually when he was 
getting out of a chair or bed, or when bending over or 
squatting down to pick up something from the floor.  He 
stated that he took Tylenol occasionally or used Flexeril 
454.  In addition to his testimony, the veteran submitted 
medical records associated with treatment received from 
Michael Cucka, M.D., and Carlos Badiola, M.D., dated in July 
1996.  These records noted the veteran's treatment for back 
pain.  

In January 1999, the RO received a statement from W. Jay 
Krompinger, M.D., dated that same month.  This statement 
noted the veteran's treatment for a back disorder.  

Following the Board's July 1999 Remand, the RO received VAMC 
West Haven (Newington Division) medical records, dated from 
December 1996 to March 1999.  These records noted the 
veteran's treatment for bilateral knee and low back pain, as 
well as neck pain.  

In February 2000, the veteran was again medically examined 
for VA purposes.  He reported a snapping sensation with 
intermittent pain in his hips bilaterally, primarily 
triggered by sit-ups, or with forward flexion at the hips, 
squatting, and with occasional walking.  He did not complain 
of left hip weakness, stiffness, swelling, instability, 
locking, fatigability, or lack of endurance.  He did not 
specifically describe flare-ups, or episodes of dislocation 
or recurrent subluxation.  The veteran was noted to be taking 
Celebrex for other musculoskeletal problems, and he believed 
that medication was helping his hips.  Furthermore, the 
veteran did not report that his left hip disorder 
specifically interfered with his activities of daily living 
or ability to work.  

On clinical evaluation, range of motion of the veteran's hips 
was normal.  Flexion was to 130 degrees, extension to 30 
degrees, adduction from 30-45 degrees, external rotation to 
60 degrees, and internal rotation to 40 degrees.  The veteran 
was noted to ambulate without a painful gait, had no 
difficulty standing on his toes or heels, and had no 
difficulty performing full repetitive squats, during which 
there was no evidence of any snapping or sliding of the 
iliotibial band.  In addition, there was no evidence, noted 
in the examiner's clinical evaluation, of weakened movement, 
excessive fatigability, incoordination, or pain on use.  
There were normal strength sensation and reflexes in the 
lower extremities.  With respect to flexibility, the examiner 
noted that there was significant muscle tightness in the 
lower extremities, to include tensor fasciae latae, hip 
flexor, and hamstring muscles.  

The examiner's diagnosis indicated injury to left hip while 
in service triggered by repetitive sit-ups; clinical history 
consistent with chronic iliotibial band syndrome or snapping 
hip syndrome; normal range of motion of hip, no radiological 
studies indicated.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his left hip disorder is more 
severe than previously evaluated.  See Jackson v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(1999).  

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's left hip disorder has been determined to be 
noncompensable (i.e., 0 percent disabling) under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5255, "Femur, impairment of".  
Under DC 5255, a 10 percent rating is warranted for malunion 
of the femur with slight knee or hip disability.  A 20 
percent rating is warranted with moderate knee or hip 
disability, and a 30 percent rating is warranted with marked 
knee or hip disability.  A 60 percent evaluation is warranted 
for either the fracture of the surgical neck of the femur, 
with false joint; or for nonunion, without loose motion, 
weightbearing preserved with aid of brace.  An 80 percent 
evaluation is assignable for a fracture of the shaft or 
anatomical neck of the femur: with nonunion or loose motion 
(spiral or oblique fracture).  

Other applicable diagnostic codes are also for consideration 
in evaluating the veteran's claim for a compensable rating 
for his left hip disorder.  The Codes set forth the criteria 
to be considered for ankylosis of the hip (DC 5250), 
limitation of extension (DC 5251) or flexion (DC 5252) of the 
thigh, impairment of the thigh (DC 5253), and flail joint of 
the hip (DC 5254). 

In reviewing the medical evidence of record, we note that, 
during the most recent VA medical examination in February 
2000, the veteran complained of a snapping sensation with 
associated pain in his hips bilaterally, primarily triggered 
by sit-ups, forward flexion at the hips, squatting, and, 
occasionally, walking.  Upon clinical evaluation, range of 
motion of the veteran's hips was normal, he ambulated without 
a painful gait, and had no difficulty performing a full 
squat, with no evidence of any snapping or sliding of the 
iliotibial band.  In addition, strength sensation and 
reflexes in the lower extremities were reported as normal, 
with a notation of significant muscle tightness in the tensor 
fasciae latae, hip flexor, and hamstring muscles.  

The Board thus finds that the veteran has not demonstrated 
malunion of the femur with knee or hip disability; or 
fracture of the surgical neck of the femur, with false joint 
or nonunion without loose motion.  In addition, there is no 
evidence of a fracture of the shaft or anatomical neck 
(spiral or oblique fracture) of the femur.  Therefore, the 
veteran does not warrant a compensable rating under DC 5255.  
38 C.F.R. § 4.71a, DC 5255.  Furthermore, the veteran has not 
demonstrated that he suffers from ankylosis of the hip, 
limitation of extension or flexion of the thigh, impairment 
of the thigh, or flail joint of the hip.  Thus, he does not 
warrant a compensable rating under the schedular criteria for 
DC's 5250-54.  However, our analysis does not end here.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45.  The Court in DeLuca also stressed 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
8 Vet.App. at 206.  

In this instance, the VA examiner in February 2000 remarked 
that the veteran did not exhibit weakened movement, excessive 
fatigability, incoordination, or pain associated with use of 
his left hip.  As the evidence reflects, the examiner had the 
veteran perform repetitive full squats and was unable to 
detect any snapping or sliding of the iliotibial band.  We 
are cognizant that, while the veteran has complained of 
intermittent popping and pain associated with his left hip 
when he is active, there is a lack of any objective clinical 
findings reported upon clinical evaluation.  Thus, the 
medical evidence does not demonstrate that the veteran's left 
hip disability warrants a compensable rating, even with 
consideration of the criteria enumerated in DeLuca.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, supra.  

On the foregoing evidentiary record, the Board concludes the 
criteria for a compensable rating for the veteran's left hip 
disorder are not met.  In reaching this decision, we have 
considered the potential application of the other various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's condition, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1991).  This includes 
consideration of whether a higher evaluation is warranted on 
an extra-schedular basis.  However, the Board finds that the 
evidence in this case does not present an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular schedular standard and to 
warrant referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, there is no showing that the disability has caused 
marked interference with employment or necessitated frequent 
hospitalization.  In the absence of evidence of such factors, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49, 55-57 (1991).  We further note that, in view 
of the Court's holding in Fenderson, supra, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected left hip disorder, as the 
Court indicated can be done in this type of case.  We find 
that, at no time since the veteran filed his claim for 
service connection, has his left hip been more disabling than 
as currently rated under the present decision.  


ORDER

Entitlement to compensable evaluation for a left hip disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

